Citation Nr: 0913896	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for mitral 
valve heart murmur.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk


INTRODUCTION

The Veteran had active service from April 2000 to October 
2003.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
granted service connection for a heart murmur and assigned an 
initial noncompensable rating for the condition retroactively 
effective from October 9, 2003.  

During the course of this appeal, the Board in March 2008 
remanded this case for a recent VA compensation examination 
and for proper VCAA notice.  VA scheduled the Veteran for a 
VA compensation examination on October 25, 2008.  In a 
letter, VA advised the Veteran that his appearance at this 
examination was necessary for VA to adjudicate his claim 
seeking an increased rating for his heart murmur and the 
repercussions for failing to report.  The Veteran failed to 
report for his scheduled VA examination and he has not 
established good cause for his failure to report to this 
examination.


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran's METs were 
estimated to be greater than 9.

2.  The heart murmur does not cause dyspnea, fatigue, angina, 
dizziness, or syncope.

3.  There is no evidence showing that the heart murmur 
requires continuous medication.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
a heart murmur have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2007); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic 
Code (DC) 7000 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2007).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by letters dated in 
December 2003, April 2004, May 2008, and October 2008, the RO 
advised the Veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the Veteran in obtaining and what 
information or evidence the Veteran was responsible for 
providing.  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claims.  See 73 FR 23353 (Apr. 30, 
2008).  

It equally deserves mentioning that the RO issued both the 
December 2003 and April 2004 VCAA notice letters prior to 
initially adjudicating the Veteran's claim in October 2005, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  And since providing the 
additional VCAA notices in May 2008 and October 2008, the AMC 
has readjudicated the claim in the December 2008 supplemental 
statement of the case (SSOC), including considering any 
additional evidence received in response those additional 
notices.  This is important to point out because if the 
notice provided prior to the initial adjudication of the 
claim was, for whatever reason, inadequate or incomplete, 
this timing error may be effectively "cured" by providing 
any necessary notice and then going back and readjudicating 
the claim - including in a statement of the case (SOC) or 
SSOC, such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claim.  In 
other words, this error is ultimately inconsequential and, 
therefore, harmless.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In cases, as here, where the claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has 
been granted and he has appealed a downstream issue such as 
the initial disability rating assigned, the underlying claim 
has been more than substantiated - it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the intended purpose of the notice has been fulfilled. 
 Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once 
a notice of disagreement (NOD) has been filed, for example 
contesting the initial disability rating assigned, the notice 
requirements of 38 U.S.C. §§ 5104 and 7105 control as to the 
further communications with the appellant, including as to 
what evidence is necessary to establish a more favorable 
decision with respect to downstream elements of the claim.  
See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Here, though not technically required, the RO sent the 
Veteran a letter in May 2008 discussing the downstream 
disability rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

So even if there arguably is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  

And as for the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA medical 
records, including the report of his September 2005 VA 
compensation examination for a medical nexus opinion 
concerning the cause of his claimed condition - and in 
particular, whether it is related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As there is no other 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A (West 2007).  

The Board is also satisfied as to substantial compliance with 
its March 2008 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  This included scheduling the Veteran for a 
recent VA compensation examination and for proper VCAA 
notice.  The Veteran was provided VCAA notice in May 2008 and 
October 2008.  Additionally, VA scheduled the Veteran for a 
VA compensation examination on October 25, 2008.  In a 
letter, VA advised the Veteran that his appearance at this 
examination was necessary for VA to adjudicate his claim 
seeking an increased rating for his heart murmur and the 
repercussions for failing to report.  The Veteran failed to 
report for his scheduled VA examination and he has not 
established good cause for his failure to report to this 
examination.

Whether the Veteran is Entitled to a Compensable Initial 
Disability Rating for a Heart Murmur

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate DCs.  38 
U.S.C.A. § 1155 (West 2007); 38 C.F.R. § 4.1 (2008).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2008).  And as already alluded to, 
if, as here, there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  That is to say, VA may "stage" the 
rating to compensate the Veteran for times since the 
effective date of his award when his disability may have been 
more severe than at others.  Fenderson, 12 Vet. App. at 125-
26.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
they were raised by the Veteran, as well as the entire 
history of the Veteran's disability in reaching its decision. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

The Veteran asserts that he is entitled to a higher initial 
rating for his service-connected heart murmur, currently 
evaluated as noncompensable (0 percent rating) under 38 
C.F.R. § 4.104, DC 7000, valvular heart disease (including 
rheumatic heart disease) (2008).

Under DC 7000, a higher 10 percent rating is warranted when a 
workload of greater than 7 metabolic equivalents (METs) but 
not greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or when continuous medication is 
required.  38 C.F.R. § 4.104 (2008).

A note prior to the DC explains that one MET is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. 
§ 4.104, Note (2) (2008).

The evidence of record consists of a September 2005 VA 
compensation examination.

At the VA examination, the VA examiner reviewed the claims 
file.  The Veteran reported having epigastric discomfort that 
he associated with "burning and reflux."  He denied cardiac 
chest pain, dyspnea on exertion, fatigue, dizziness, syncope, 
and true anginal symptoms.  The Veteran also denied a known 
history of myocardial infarction, congestive heart failure, 
acute rheumatic heart disease, cardiac surgery, hypertension, 
arteriosclerotic disease, or cardiac invasive procedures.  
The Veteran stated he does not use tobacco products.

Upon examination, the Veteran did not have any carotid 
bruits.  His heart had a regular rate and rhythm.  The 
Veteran did have a 2/6 systolic ejection murmur heard best at 
the upper sternal borders.  The VA examiner noted that there 
was no evidence of cardiac arrhythmia or heart failure.  The 
VA examiner stated that the Veteran has no functional 
limitation due to the cardiac murmur.  The Veteran's METs 
were estimated to be greater than 9.  Exercise testing was 
not necessary as the Veteran's METs were easily estimated, 
based on his level of physical activity and lack of anginal 
symptoms.  

During the VA compensation examination, an echo cardiogram 
was conducted.  This revealed mild diastolic dysfunction.  
The overall left ventricular function was preserved.  The 
cardiogram did not reveal evidence of left ventricular 
segmental wall motion abnormalities, pericardial effusion, or 
intracardiac masses.  There was a hypermobile tendon of the 
mitral valve apparatus that was moving anteriorly during 
systoly without septal hypertrophy or LVOT gradient.

The VA examiner concluded that the cardiac murmur appreciated 
on the exam was at least as likely as not due to the 
hypermobile tendon of the mitral valce apparatus and the 
trace mitral regengitation noted on the echo cardiogram.

This evidence shows the Veteran is not entitled to a 
compensable rating under DC 7000.  The evidence of record 
does not establish that the Veteran's heart murmur requires 
continuous medication.  Additionally, the evidence of record 
does not establish that a workload of greater than 7 
metabolic equivalents (METs) but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope.

While the Veteran is competent, even as a layman, to attest 
to his experiencing pain and other symptoms involving his 
heart, he does not have the necessary medical training and/or 
expertise to give a probative opinion on the current severity 
of heart murmur.  This is a medical, not lay, determination.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  See also Routen 
v. Brown, 10 Vet. App. 183, 186, aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998) (1997).

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson, 12 Vet. App. 
at 125-26.  The Veteran, however, has not met the 
requirements for a higher rating at any time since the 
effective date of his award, so the Board may not stage his 
rating because he has been, at most, 0 percent disabled 
during the entire period at issue.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2007); 
38 C.F.R. § 4.3 (2008); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

The evidence of record does not establish that the Veteran's 
heart murmur causes impairment in occupational and social 
functioning.  Thus, the Board finds no reason to refer the 
case to the Compensation and Pension Service for 
consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  That is, there is no evidence of 
exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, to 
suggest that the Veteran is not adequately compensated by the 
regular rating schedule.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  VAOPGCPREC 6-96.  See 
also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an initial compensable disability rating for a 
heart murmur is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


